Exhibit 10.4


AMAG PHARMACEUTICALS, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT
NON-PLAN INDUCEMENT GRANT

Name of Optionee:  
No. of Option Shares:  
Option Exercise Price per Share: $ 
        [FMV on Grant Date]
Grant Date:  
Expiration Date:  
AMAG Pharmaceuticals, Inc. (the “Company”) hereby grants to the Optionee named
above an option (the “Stock Option”) to purchase on or prior to the Expiration
Date specified above all or part of the number of shares of Common Stock, par
value $0.01 per share (the “Stock”) of the Company specified above at the Option
Exercise Price per Share specified above, as an inducement grant made pursuant
to Rule 5635(c)(4) of the NASDAQ Listing Rules subject to the terms and
conditions set forth herein and in the Plan. For the avoidance of doubt, this
Stock Option is not issued under the Company’s [insert name of current plan]
(the “Plan”) and does not reduce the share reserve under the Plan. However, for
purposes of interpreting the applicable provisions of this Stock Option, the
terms and conditions of the Plan (other than those applicable to the share
reserve) shall govern and apply to this Stock Option as if such Stock Option had
actually been issued under the Plan. This Stock Option is not intended to be an
“incentive stock option” under Section 422 of the Internal Revenue Code of 1986,
as amended.
1.Exercisability Schedule. No portion of this Stock Option may be exercised
until such portion shall have become exercisable. Except as set forth below, and
subject to the discretion of the Administrator (as defined in Section 2 of the
Plan) to accelerate the exercisability schedule hereunder, this Stock Option
shall be exercisable with respect to the following number of Option Shares on
the dates indicated so long as the Optionee remains in a Business Relationship
(as defined in Section 3 below) on such dates:
Incremental Number ofOption Shares Exercisable
Exercisability Date_____________ (___%)_________________________
(___%)_________________________ (___%)_________________________
(___%)____________

Page 1 of 6



--------------------------------------------------------------------------------



Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.
2.Manner of Exercise.
(a)The Optionee may exercise this Stock Option only in the following manner:
from time to time on or prior to the Expiration Date of this Stock Option, the
Optionee may give written or electronic notice to the Company to the attention
of the Company’s Treasurer or his or her designee of his or her election to
purchase some or all of the Option Shares purchasable at the time of such
notice. This notice shall specify the number of Option Shares to be purchased.
Payment of the purchase price for the Option Shares may be made by one or more
of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Company; (ii) subject to the Company’s approval,
through the delivery (or attestation to the ownership) of shares of Stock that
have been purchased by the Optionee on the open market or that are beneficially
owned by the Optionee and are not then subject to any restrictions under any
Company plan and that otherwise satisfy any holding periods as may be required
by the Administrator; (iii) by the Optionee delivering to the Company a properly
executed exercise notice together with irrevocable instructions to a broker to
promptly deliver to the Company cash or a check payable and acceptable to the
Company to pay the option purchase price, provided that in the event the
Optionee chooses to pay the option purchase price as so provided, the Optionee
and the broker shall comply with such procedures and enter into such agreements
of indemnity and other agreements as the Company shall prescribe as a condition
of such payment procedure; or (iv) a combination of (i), (ii) and (iii) above.
Payment instruments will be received subject to collection.
The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations. In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the Shares attested to.
(b)The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Company with all requirements
under applicable laws or regulations in connection with such transfer and with
the requirements hereof and of the Plan. The determination of the Company as to
such compliance shall be final and binding on the Optionee. The Optionee shall
not be deemed to be the holder of, or to have any of the rights of a
Page 2 of 6

--------------------------------------------------------------------------------



holder with respect to, any shares of Stock subject to this Stock Option unless
and until this Stock Option shall have been exercised pursuant to the terms
hereof, the Company or the transfer agent shall have transferred the shares to
the Optionee, and the Optionee’s name shall have been entered as the stockholder
of record on the books of the Company. Thereupon, the Optionee shall have full
voting, dividend and other ownership rights with respect to such shares of
Stock.
(c)Notwithstanding any other provision hereof or of the Plan, no portion of this
Stock Option shall be exercisable after the Expiration Date hereof.
(d)Without derogating from the foregoing, “statutory option stock” (as defined
below) may be tendered in payment of the exercise price of this Stock Option
even if the stock to be so tendered has not, at the time of tender, been held by
the Optionee for the applicable minimum statutory holding period required to
receive the tax benefits afforded under Section 421(a) of the Code with respect
to such stock. The Optionee acknowledges that the tender of such “statutory
option stock” may have adverse tax consequences to the Optionee. As used above,
the term “statutory option stock” means stock acquired through the exercise of
an incentive stock option or an option granted under an employee stock purchase
plan. The tender of statutory option stock in payment of the exercise price of
this Option shall be accompanied by written representation (in form satisfactory
to the Company) stating whether such stock has been held by the Optionee for the
applicable minimum statutory holding period.
3.Termination of Business Relationship.
(a)If the Optionee’s Business Relationship (as defined below) is terminated, the
period within which to exercise the Stock Option may be subject to earlier
termination as follows:
(i)If the Optionee’s Business Relationship is terminated by reason of the
Optionee’s death or disability (as determined by the Company) or, if the
Optionee dies or becomes disabled within the three-month period following the
date the Optionee’s Business Relationship terminates for any other reason, any
portion of this Stock Option outstanding on the date of termination, may be
exercised, to the extent exercisable on such date, for a period of twelve months
from the date of death or disability or until the Expiration Date, if earlier.
Any portion of this Stock Option that is not exercisable on the date the
Optionee’s Business Relationship is terminated shall terminate immediately and
be of no further force or effect.


(ii)If the Optionee’s Business Relationship is terminated for any reason other
than death or disability, any portion of this Stock Option outstanding on such
date may be exercised, to the extent exercisable on the date of termination, for
a period of three months from the date of termination or until the Expiration
Date, if earlier. Any portion of this Stock Option that is not exercisable on
the date the Optionee’s Business Relationship is terminated shall terminate
immediately and be of no further force or effect.
Page 3 of 6

--------------------------------------------------------------------------------



(iii)Notwithstanding the foregoing, if the Optionee, prior to the termination
date of this Stock Option, (i) violates any provision of any employment
agreement or any confidentiality or other agreement between the Optionee and the
Company, (ii) commits any felony or any crime involving moral turpitude under
the laws of the United States or any state thereof, (iii) attempts to commit, or
participate in, a fraud or act of dishonesty against the Company, or (iv)
commits gross misconduct, the right to exercise this Stock Option shall
terminate immediately upon written notice to the Optionee from the Company
describing such violation or act.
The Company’s determination of the reason for termination of the Optionee’s
Business Relationship shall be conclusive and binding on the Optionee and his or
her representatives or legatees. Notwithstanding the foregoing, under certain
circumstances set forth in the Employment Agreement dated as of ___________ by
and between the Company and the Optionee (the “Employment Agreement”), and
subject to compliance by the Optionee with the requirements of the Employment
Agreement related to such circumstances, the vesting of the unvested portion of
this Stock Option may be accelerated as provided in and subject to the terms of
the Employment Agreement.
(b)For purposes hereof, “Business Relationship” means service to the Company or
any of its Subsidiaries, or its or their successors, in the capacity of an
employee, officer, director, consultant or advisor. For purposes hereof, a
Business Relationship shall not be considered as having terminated during any
military leave, sick leave, or other leave of absence if approved in writing by
the Company and if such written approval, or applicable law, contractually
obligates the Company to continue the Business Relationship of the Optionee
after the approved period of absence (an “Approved Leave of Absence”). For
purposes hereof, a Business Relationship shall include a consulting arrangement
between the Optionee and the Company that immediately follows termination of
employment, but only if so stated in a written consulting agreement executed by
the Company.
4.Incorporation of Plan. As stated above, this Stock Option is not granted
pursuant to the Plan. Instead, this Stock Option is granted as an inducement
grant pursuant to Rule 5635(c)(4) of the NASDAQ Listing Rules. However, for
purposes of interpreting the application provisions of this Stock Option, the
terms and conditions of the Plan (other than those applicable to the share
reserve), including the powers of the Administrator set forth in Section 2(b),
shall govern and apply to this Stock Option as if such Stock Option had actually
been issued under the Plan. Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.
5.Transferability. This Agreement is personal to the Optionee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution. This Stock Option is
exercisable, during the Optionee’s lifetime, only by the Optionee, and
thereafter, only by the Optionee’s legal representative or legatee.
Notwithstanding the foregoing, this Stock Option may be transferred pursuant to
a domestic relations order.
Page 4 of 6

--------------------------------------------------------------------------------



6.Tax Withholding. The Optionee shall, not later than the date as of which the
exercise of this Stock Option becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the Company
for payment of any Federal, state, and local taxes required by law to be
withheld on account of such taxable event. The Company shall have the authority
to cause the required tax withholding obligation to be satisfied, in whole or in
part, by withholding from shares of Stock to be issued to the Optionee a number
of shares of Stock with an aggregate Fair Market Value that would satisfy the
withholding amount due; provided, however, that the amount withheld does not
exceed the maximum tax rate, or such lesser amount as determined by the
Administrator.
7.No Obligation to Continue Business Relationship. Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Optionee’s Business Relationship, and neither the Plan nor this
Agreement shall interfere in any way with the right of the Company or any
Subsidiary to terminate the Business Relationship of the Optionee at any time.
8.Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Stock Option and supersedes all prior agreements
and discussions between the parties concerning such subject matter.
9.Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Optionee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Optionee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Optionee shall have access to, and the right
to change, the Relevant Information. Relevant Information will only be used in
accordance with applicable law.
10.Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business to the attention of the Company’s Treasurer and
shall be mailed or delivered to the Optionee at the address on file with the
Company or, in either case, at such other address as one party may subsequently
furnish to the other party in writing.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




Page 5 of 6

--------------------------------------------------------------------------------



SIGNATURE PAGE TO AMAG PHARMACEUTICALS, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT

  AMAG PHARMACEUTICALS, INC.       By:    Name: Scott D. Myers  Title: President
and Chief Executive Officer      

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned, and the undersigned acknowledges receipt of
a copy of this entire Agreement, a copy of the Plan, and a copy of the Plan’s
related prospectus. Electronic acceptance of this Agreement pursuant to the
Company’s instructions to the Optionee (including through an online acceptance
process) is acceptable.

 Dated:        Optionee's Signature           Optionee's name and
address:                         





Page 6 of 6